DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. Specifically fig. 15 and 24 of Penrose reference teaches the limitation of.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9, 12, 14-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al. (WO 2013/000967; relying on US 2014/0332014 as an English translation), and further in view of Noda (US 2013/0081644).
Regarding claim 1, 4, 17, 19,and 22,  Penrose teaches a mouthpiece (filter insert 82) attachable to a smoking article 10 rod portion 15 having a recess 25 defined by a tubular element:

    PNG
    media_image1.png
    261
    364
    media_image1.png
    Greyscale
the mouthpiece 82 comprising an elongate cylindrical element (thin insertable part 83), having adjacent first and second portions each extending partially along the length of the cylindrical element (annotated fig. 31A), the second portion forming a mouth- end of the mouthpiece (annotated fig. 31A) and the first portion (thin insertable part 83) being arranged to be inserted into the recess 25 by a user [0128], 
the mouthpiece having a larger external diameter at the second portion than the internal diameter of the recess ((A filter insert unit 82 comprises thin insertable part 83, arranged to be inserted into a recess 25, and a thicker non-insertable part 84 [0128]).
an annular element (thicker non-insertable part 84
Penrose further teaches that both parts 83, 84 may be formed from any of the materials hereinbefore described [0128] and the screw threads 60, 61 may be provided as a moulded or extruded filler material or plastic [0119] therefore reading on the limitation “an annular element formed from a molded material”. 

    PNG
    media_image2.png
    245
    426
    media_image2.png
    Greyscale
Penrose further discloses in another embodiment in fig. 24 wherein the first portion of the cylindrical element comprises an outer surface having at least one circumferentially extending raised area and the circumferentially extending raised area extends around substantially the whole circumference of the cylindrical element.
Penrose teaches the cylindrical element and/or annular element comprises a smoke modifying additive (The smoke modifying substance may be stored in a frangible capsule contained within the insertable filter unit [0011]) but is silent to the cylindrical element of the mouthpiece comprising a cavity. However flavor capsules provided in a cavity of a filter or mouthpiece of a smoking article is well known in the art.  Noda (directed to a cigarette filter) discloses a filter 20 has a structure that a flavor capsule 21 is provided in a cavity between two filter plugs 25 [0008]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the mouthpiece of Penrose to include the cavity of Noda because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)). 
Regarding claim 5, Penrose teaches an aerosol smoke modifying additive is distributed throughout the cylindrical element and/or annular element (insertable filter unit comprising a Smoke modifying Substance [0010]); wherein the aerosol smoke modifying additive is contained within at least one frangible capsule (stored in a frangible capsule contained within the insertable filter unit [0011]); wherein aerosol the smoke modifying additive comprises a botanical additive (botanicals or their derivatives, such as menthol, added to filter [0081]); wherein the aerosol smoke modifying additive comprises an adsorbent (The smoke modifying substance may comprise a carbon adsorbent [0014]); and/or wherein the additive is loaded on a thread extending through the cylindrical element and/or annular element (That the smoke modifying substance is in thread form [0150]).
Regarding claim 6, Penrose teaches the annular element is attached to the cylindrical element using an adhesive (retaining means may comprise mechanical retaining means or may comprise an adhesive [0007]).
Regarding claims 7, 9, 12 and 14
Regarding claim 15, Besso teaches a mouthpiece 22 that is the same length as the portion 44’ (fig. 7). The portion 44’ extends beyond the mouthpiece and is inserted in to the mouthpiece (fig. 7).
Regarding claim 16, Penrose the cylindrical element and the annular element have the same length, and/or wherein the body of the cylindrical element comprises fibrous filtration material (The cylindrical filtration region and the tubular filtration region 22 may be formed from filtration material such as fibrous cellulose acetate or other material known in the art [0064]).
Regarding claims 20-21, Penrose teaches that the at least one raised area is arranged to engage with an inner surface of the recess is an alternative mechanism locking means [0097]. The mechanical locking means configured to provide a resistance to removing the filter insert unit 30 so that accidentally removing the filter insert unit 30 is more difficult [0097]. Since resistance to the movement of the cylindrical element is a result affective variable of the arrangement of the raised areas.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have are optimized the mouthpiece of Penrose to correspond that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747             

/ERIC YAARY/Examiner, Art Unit 1747